BRIDGEWATER V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-04-409-CR





ANTHONY BRIDGEWATER	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Anthony Bridgewater appeals from the trial court’s interlocutory order denying his motion to suppress.  The denial of a motion to suppress may not be appealed until after the final judgment is entered.  
McKown v. State
, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no pet.).  No final judgment has been entered in this case.  Because we were concerned that we had no jurisdiction over this interlocutory appeal, we sent a letter to appellant on September 14, 2004, requesting a response showing grounds for continuing the appeal, as it appeared we lacked jurisdiction.  We received no response. Accordingly, we dismiss the appeal for want of jurisdiction.  
See
 
Tex. R. App. P.
 43.2(f).  											

PER CURIAM

PANEL D:	LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED:  October 14, 2004

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.